 
 
EXHIBIT 10.2

GENERAL TERMINATION AND RELEASE
 
THIS GENERAL TERMINATION AND RELEASE (this “Agreement”) is dated as of December
31, 2011 (the “Effective Date”), and is by and among BERKADIA COMMERCIAL
MORTGAGE LLC, a Delaware limited liability company (the “Borrower”), BH FINANCE
LLC, a Nebraska limited liability company (the “BH Finance”), as a lender under
the Credit Agreement referred to below, Baldwin Enterprises, Inc., a Colorado
corporation as a participant under the Credit Agreement referred to below (the
“Participant”; together with BH Finance, the “Lenders”), BERKADIA COMMERCIAL
MORTGAGE INC., a Delaware corporation (“BCM-Inc.”), as the guarantor under the
Subsidiary Guaranty referred to below, and LEUCADIA NATIONAL CORPORATION, a New
York corporation (“Leucadia”; together with the Borrower, the Lenders and
BCM-Inc, the “Parties”), as the guarantor under the Guaranty referred to below.
 
RECITALS
 
WHEREAS, reference is made to that certain Credit Agreement, dated as of
December 10, 2009 between the Borrower and the Lender (as amended by that
certain Amendment No. 1 To Credit Agreement dated as of October 29, 2010, that
certain Amendment No. 2 To Credit Agreement dated as of July 29, 2011, as the
same have been or may be amended, restated, supplemented or extended, the
“Credit Agreement”), pursuant to which the Lenders agreed to make Loans to the
Borrower upon the terms and subject to the conditions specified in the Credit
Agreement.  Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement; and
 
WHEREAS, reference is made to that certain Subsidiary Guaranty, dated as of
December 10, 2009 by BCM-Inc, as the guarantor, in favour of BH Finance (the
“Subsidiary Guaranty”), pursuant to which BCM-Inc agreed to guaranty the payment
and performance of the obligations of the Borrower under the Credit Agreement;
and
 
WHEREAS, reference is made to that certain Guaranty, dated as of December 10,
2009 by Leucadia, as the guarantor, in favour of BH Finance (as amended by
Amendment No. 1 to Guaranty dated as of October 29, 2010, the “Leucadia
Guaranty”; together with the Subsidiary Guaranty, the “Guarantees”), pursuant to
which Leucadia agreed to guaranty the payment and performance of up to 50% of
the obligations of the Borrower under the Credit Agreement; and
 
WHEREAS, reference is made to that certain First Lien Security Agreement, dated
as of December 10, 2009 by the Borrower and BCM-Inc., as pledgors, in favour of
BH Finance, as the pledgee (as amended by Amendment No. 1 To First Lien Security
Agreement dated as of July 29, 2011, as the same have been or may be amended ,
restated, supplemented or extended, the “Security Agreement”); and
 
WHEREAS, the Parties have agreed that (a) the Credit Agreement be terminated in
all respects and that all parties thereto be released from all further
obligations thereunder, (b) the Subsidiary Guaranty and the Leucadia Guaranty be
terminated in all respects and that BCM-Inc and Leucadia, respectively, be
released from all further obligations thereunder and (c) the Security Agreement
be terminated in all respects, all security interests granted thereunder be
released, and that all parties thereto be released from all further obligations
thereunder, in each case as set forth below.
 

 
 

--------------------------------------------------------------------------------

 

NOW THEREFORE, with intent to be legally bound hereby and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
hereby agree as follows:
 
SECTION 1.   Termination, Release and Discharge.
 
(a) The Lenders hereby acknowledge that on the Effective Date the Borrower has
paid in full all of the Indebtedness and other Obligations arising under the
Credit Agreement, and the Lenders hereby agree that on the Effective Date:
 
(i) all Obligations of the Loan Parties under the Credit Agreement shall
terminate and be deemed satisfied in full, and the Loan Parties shall be
released from any and all Obligations arising under the Credit Agreement;
 
(ii) all obligations under the Guarantees shall terminate and be deemed
satisfied in full, and all parties thereto shall be released from any and all
obligations arising under the Guarantees;
 
(iii) the Loan Parties shall be deemed to have satisfied in full, and shall be
discharged from, any and all of their obligations and shall be released from all
liabilities arising under the Loan Documents, and all documents and agreements
delivered pursuant to any such documents or agreements, or otherwise executed or
delivered in connection therewith;
 
(iv) the Lenders shall terminate any security interests and liens granted to the
Lenders in connection with the Loan Documents, or any and all documents and
agreements delivered pursuant to any such documents or agreements, or otherwise
executed or delivered in connection therewith; and
 
(v) the undersigned authorized representative of Lenders, hereby acknowledges
and agrees that: (a) its security interest in and lien on the assets in which
each of Borrower and BCM-Inc (collectively, the “Pledgors”) has an interest have
been fully and finally released, and (b) pursuant to Section 9A-509 of the
Uniform Commercial Code, Lenders hereby irrevocably authorize each of the
Pledgors, and such other persons, entities or agents (including without
limitation Troutman Sanders LLP) as either of the Pledgors shall direct, to file
UCC-3 amendments terminating all UCC financing statements naming either of the
Pledgors as debtor and Lenders as secured party on file in any public filing
office, including without limitation on file with the Delaware Department of
State.
 
(b) The Lenders further agree that from and after the Effective Date:
 
(i) all Collateral shall be released and discharged from the security interests
granted to the Lenders pursuant to the Collateral Documents, automatically and
without further action by the Lenders, and the Lenders will forthwith terminate
and release any security interests and any and all liens granted in connection
therewith; and
 
(ii) the Collateral pledged by the Loan Parties shall be released and discharged
from the security interests granted to the Lenders by the Loan Parties pursuant
to the Collateral Documents, automatically and without further action by the
Lenders, and the Lenders will forthwith terminate and release any and all
security interests and any and all liens granted in connection therewith.
 

 
2

--------------------------------------------------------------------------------

 



 
(c) The Lenders further agree that, on the Effective Date they will return to
the Borrower (or its agent, attorney or designee):
 
(i) the Note; and
 
(ii) the Guarantees,
 
it being expressly understood by all parties hereto that, as of the Effective
Date, the Note and the Guarantees are effectively cancelled, null and void, and
of no further force and effect, and that the return of same is merely an
administrative matter.  The Lenders, by execution hereof, hereby represent that
they have the authority to grant the releases and discharges set forth herein
without the joinder of any other party.
 
(d) Notwithstanding anything to the contrary contained in the preceding
paragraphs (a) through (c) of this Section 1, all obligations and duties of the
Loan Parties which, by their terms, specifically survive the repayment of the
Obligations shall not be deemed to have been terminated or released pursuant to
this Agreement.
 
SECTION 2.   Return of Collateral.  The Lenders hereby acknowledge and agree
that on the Effective Date they shall give such notices and/or surrender to the
Borrower (or to such other Person as the Borrower shall direct in writing) all
of the certificates, instruments, and stock powers representing, evidencing,
securing or perfecting a security interest in any Collateral previously
delivered to the Lenders (including without limitation, the Note and the
Guarantees that have previously been addressed in Section 1 hereof).
 
SECTION 3.   Waiver.  The Lenders, by execution hereof, waive the formal notice
and timing of any prepayment requirements set forth in the Credit Agreement, if
any.
 
SECTION 4.   Further Assurances.
 
(a) The Lenders agrees that they shall, from time to time, execute, acknowledge
and deliver to the Borrower, or its successors or assigns, or its agents,
attorneys or designees, such instruments, agreements, notices and other
documents as the Borrower, or its successors or assigns, shall reasonably
request in order to further evidence the releases and discharges described in
Section 1 and Section 2 hereof.
 
(b) Upon this Agreement becoming effective, the Lenders immediately authorize
the Borrower (or its agents, attorneys or designees) to prepare and file and/or
record (i) UCC-3 termination statements (where relevant) and (ii) any other
releases terminating the security interests granted to the Lenders.
 
SECTION 5.   Governing Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of New York.
 
SECTION 6.   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which, taken
together, shall constitute one and the same document.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of the day and year first above written.
 


 

 
BERKADIA COMMERCIAL MORTGAGE LLC
       
By:
/s/ Randall L. Jenson
 
Name:
Randall L. Jenson
 
Title:
President & CFO
         
BH FINANCE LLC
       
By:
/s/ Marc D. Hamburg
 
Name:
Marc D. Hamburg
 
Title:
President
         
BALDWIN ENTERPRISES, INC.
       
By:
/s/ Joseph A. Orlando
 
Name:
Joseph A. Orlando
 
Title:
Vice President
         
BERKADIA COMMERCIAL MORTGAGE INC.
       
By:
/s/ Randall L. Jenson
 
Name:
Randall L. Jenson
 
Title:
President & CFO
         
LEUCADIA NATIONAL CORPORATION
       
By:
/s/ Joseph A. Orlando
 
Name:
Joseph A. Orlando
 
Title:
Vice President



 
 
4